Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 4, 2022

                                          No. 04-22-00321-CR

                                     EX PARTE Lee E. COLLINS

                                           Original Proceeding1

                                                 ORDER

Sitting:         Irene Rios, Justice
                 Beth Watkins, Justice
                 Lori I. Valenzuela, Justice

        On August 1, 2022, relator filed a petition for writ of error coram nobis. We construe
relator’s filing as a motion for rehearing. See Garza v. Garcia, 137 S.W.3d 36, 38 (Tex. 2004).
Pursuant to Texas Rule of Appellate Procedure 49.1, “[a] motion for rehearing may be filed
within 15 days after the court of appeals’ judgment or order is rendered.” TEX. R. APP. P. 49.1.
Relator’s petition was filed 53 days after our June 8, 2022 opinion that denied his writ of habeas
corpus. Accordingly, the petition for writ of error coram nobis is DENIED. See TEX. R. APP. P.
52.8(a).

           It is so ORDERED on August 4, 2022.

                                                                            PER CURIAM



       ATTESTED: ______________________________
                 MICHAEL A. CRUZ, Clerk of Court




1
 This proceeding arises out of Cause No. 2021-CR-6535, styled State of Texas v. Lee E. Collins, pending in the
226th Judicial District Court, Bexar County, Texas, the Honorable Velia J. Meza presiding.